DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to arguments/amendments filed for U.S. Application No. 15/450809 on December 08, 2020.

Status of Claims
2.	Claims 1-15 and 17 are pending.
	

Response to Arguments
3.	The Applicant’s arguments are not persuasive. 

On Pg. 7 of remarks in regards to 35 U.S.C. relating to claim 1, Applicant states “Gordon is directed to detecting logical relationships in a database and modifying the database. As admitted in the Office Action (see Office Action, page 5), Gordon fails to disclose selecting a subset of queries based on the predicted representation. As such, Applicant respectfully submits that Gordon fails to disclose optimizing the query stream by at least re-writing the selected subset. Finkelstein and Burns are relied on to remedy the deficiencies of Gordon with regards to optimizing query streams. However, Finkelstein, at best, discloses reformulating queries into their respective canonical representations, including stemming of terms in the queries, removal of terms which are stop words, arranging terms in the queries based on a predefined order, punctuation removal, lowercasing, an URL normalization, etc. Finkelstein does not teach or suggest 

Examiner replies that Burns does teach this limitation. Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query.


					Applicant
Applicant is encourage to contact the Examiner in hopes of discussing the case in light of compact prosecution.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3, 5-8, 10-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) and further in further view of Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’) and Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’).

As to claim 1 Gordon teaches a method implemented on a machine having at least one processor, storage (Par. 0051 Gordon discloses a processor and storage); and communication platform connected to a network for optimizing query streams, (Fig. 5 and Par. 0073 Gordon discloses a network); comprising: 
receiving a query stream comprising a plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database);
determining relationships among the plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0053 Gordon discloses detecting relationships among queries based upon the same transaction that relates to a common series of structure query statements and responses. The queries being the same based upon the common series of query statements and responses is seen as the prior probability);
generating predicted representation of the plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Gordon does not teach but Finkelstein teaches selecting based on the predicted representation at least one subset of queries from the received query stream, (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms into different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein);
Gordon in combination with Finkelstein does not teach but Burns teaches optimizing the received query stream, by at least re-writing each of the at least one subset of queries into one query (Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).
Finkelstein teaches and updating the prior probabilities based on queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).

As to claim 2 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein wherein the received queries are associated with features provided by the applications (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 3 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing is processed by using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).

As to claim 5 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing reduces number of query statements (Par. 0064 Finkelstein discloses removing words from queries. Removing all words from queries would remove the query and therefore reduce the queries).

As to claim 6 Gordon teaches a system, having at least one processor, storage (Par. 0051 Gordon discloses a processor and storage); and a communication platform connected to a network for optimizing query streams (Fig. 5 and Par. 0073 Gordon discloses a network); comprising: 
A query receiver implemented by a processor and configured for receiving a query stream comprising a plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database); 
A query relationship determiner implemented by a processor and configured for determining relationships among the plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0053 Gordon discloses detecting relationships among queries based upon the same transaction that relates to a common series of structure query statements and responses. The queries being the same based upon the common series of query statements and responses is seen as the prior probability);
A query simulator implemented by a processor and configured for generating a predicted representation of the plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Gordon does not teach but Finkelstein teaches query writing module implemented by a processor and configured for selecting based on the predicted representation at least one subset of queries from the received query stream (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms indo different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream);
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein).
Gordon in combination with Finkelstein does not teach but Burns teaches optimizing the received query stream, by at least re-writing each of the at least one subset of queries into one query (Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).
Finkelstein teaches and query updater implemented by a processor and configured for updating the prior probabilities based on the plurality of queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).

As to claim 7 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the received queries are associated with features provided by the applications (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 8 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the query writing module combines the subset of queries using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).

As to claim 10 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
In addition Finkelstein teaches wherein the query writing module reduces number of query statements (Par. 0064 Finkelstein discloses removing words from queries. Removing all words from queries would remove the query and therefore reduce the queries).

As to claim 11 Gordon teaches a machine-readable tangible and non-transitory medium having information for database operation, (Par. 0068 Gordon discloses a computer readable storage medium); when read by the machine, causes the machine to perform the following: 
receiving a query stream comprising a plurality of queries from one or more applications via the network (Par. 0052 Gordon discloses receiving queries from an application associated with a database); 
determining relationships among the plurality of queries, wherein each of the relationships is associated with a prior probability (Par. 0053 Gordon discloses detecting relationships among queries based upon the same transaction that relates to a common series of structure query statements and responses. The queries being the same based upon the common series of query statements and responses is seen as the prior probability);
generating a predicted representation of the plurality of queries based on the relationships with the corresponding prior probabilities (Par. 0054 Gordon discloses a model is generated based upon the logical relationships of the queries);
Gordon does not teach but Finkelstein teaches selecting based on the predicted representation at least one subset of queries from the received query stream (Par. 0063 Finkelstein discloses reformulating the queries into canonical representation by converting query terms indo different words.  Par. 0047 Finkelstein discloses removing terms from the queries.  Removing terms from the query is seen as generating an optimized query stream. Par. 0042 and 0062 Finkelstein discloses identifying fresh queries which have been identified in the collected records by choosing a large time interval to prevent the time interval from making it difficult to identify queries that are useful query suggestions.  These identified queries are seen as predicted representation.  Par. 0043-0047 Finkelstein discloses different canonicalization rules that are used on the fresh queries to reformulate the queries into a different representation.  Par. 0028-0029 Finkelstein discloses fresh queries use the canonical representation to provide query suggestions which increases the likelihood of providing query suggestions that will assist users in find the information they seek. The increased likelihood of locating relevant results using the query suggestion is seen as optimizing the query stream).
Gordon and Finkelstein are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the fresh queries of Finkelstein, to present information that is not stale and out of data. The suggestion/motivation to combine is that it would be obvious to try in order to identify useful queries that assists users in finding information (Par. 0004 Finkelstein).
Gordon in combination with Finkelstein does not teach but Burns teaches optimizing the received query stream, by at least re-writing each of the at least one subset of queries into one query (Col. 6 Lines 7-21 Burns discloses the query predictor generating a predictive queries by combining terms from potential queries. Each predictive query is formed based upon predetermined topics that are potential queries. Col. 5 Lines 1-2 Burns discloses the query predictor stores the query into the query corpus.  The query corpus is seen as the database engine. Each predictive query based upon combining terms form potential queries is seen as a single query that is representative of as least some of queries. Generating a predictive query by combining terms from potential queries is seen as re-writing each subset of queries into one query).
Gordon and Burns are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the predictive queries of Burns, to predict future queries that users may submit and to pre-identify search results responsive to those queries. The suggestion/motivation to combine is that it would be obvious to try in order to provide real-time search results that identifies relevant content (Col. 4 Lines 410-44 Burns).
Finkelstein teaches and updating the prior probabilities based on the plurality of queries in the optimized query stream (Par. 0065 Finkelstein discloses calculating a popularity score for the queries. Par. 0056 Finkelstein discloses the highest individual popular scores are grouped together to form a group popularity score.  The group popularity score is seen as the prior probability.  Par. 0076 Finkelstein discloses updating scores of the individual queries based upon popularity that occurred to account for the time different between the current time and the time interval used to identify the popular past queries. The updated individual scores will cause the group score to be updated).

As to claim 12 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the received queries are associated with features provided by the applications, while the received queries are unable to be associated with features provided by the applications are not being re-written (Par. 0064 Finkelstein discloses removing words from query and therefore the words will not be associated with synonyms as part of reformulating the query).

As to claim 13 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the re-writing is processed by using a bank of transformation rules (Par. 0047 Finkelstein discloses removing words from query based upon the canonicalization rules).

As to claim 15 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the writing reduces number of query statements in the received queries (Par. 0064 Finkelstein discloses removing words from queries. Removing all words from queries would remove the query and therefore reduce the queries).


7.	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) in combination with Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’), Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’) and further in view of Lin et al. U.S. Patent No. 8,949,242 (herein as ‘Lin’).

As to claim 17 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
Gordon in combination with Finkelstein and Burns does not teach but Lin teaches wherein a number of queries included in the optimized query stream is less than a number of queries included in the selected subset of queries (Col. 7 Lines 35-43 Lin discloses combining the queries into a single semantic representation. Each of the combined queries are seen as a main topic. The main topic is seen as a representation of the query).
Gordon and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include the improvement of updating relevant data changes of Lin, to present only user relevant content. The suggestion/motivation to combine is that it would be obvious to try in order to identify and distinguish the most important and relevant segments from segments that does not behave in a statistically expected way (Par. 0004 Lin).


8.	Claim(s) 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Gordon et al. U.S. Patent Application Publication No. 2017/0249361 (herein as ‘Gordon’) in combination with Finkelstein et al. U.S. Patent Application Publication No. 2015/0178278 (herein as ‘Finkelstein’), Burns et al. U.S. Patent No. 9,043,319 (herein as ‘Burns’), and further in view of Colossi et al. U.S. Patent Application Publication No. 2004/0215626 (herein as ‘Colossi’).


As to claim 4 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 1.
In addition Finkelstein teaches wherein the re-writing is processed by a library between the application programming interface and the database (Par. 0045 Finkelstein discloses a set of rules used to reformulate the queries);
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches and the library being Java database connectivity (JDBC) fusion (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).

As to claim 9 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 6.
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches wherein the query writing module is a library of Java database connectivity (JDBC) fusion between the applications and database (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).

As to claim 14 Gordon in combination with Finkelstein and Burns teaches each and every limitation of claim 11.
In addition Finkelstein teaches wherein the combining is processed by a library between the application programming interface and the database (Par. 0045 Finkelstein discloses a set of rules used to reformulate the queries);
Gordon in combination with Finkelstein and Burns does not teach but Colossi teaches and the library being Java database connectivity (JDBC) fusion (Par. 0074 Colossi teaches optimizing query performance using the Java Database Connectivity).
Gordon and Colossi are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the relationships of queries of Gordon to include improvement of relational databases of Colossi, to allow systems to analysis data more effectively. The suggestion/motivation to combine is that it would be obvious to try in order to improve performance of relational database (Par. 0024-0026 Colossi).





Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  March 03, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159